Citation Nr: 0018377	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for headaches, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for restless leg 
syndrome.

5.  Entitlement to an increased rating for chronic 
bronchitis, status post left lower lobectomy, currently rated 
as 30 percent disabling. 

6.  Entitlement to an increased rating for residuals of 
fractures of the second and third metatarsals and pes cavus 
of the left foot, currently rated as 20 percent disabling.

7.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction over the claims files was 
subsequently transferred to the RO in Sioux Falls, South 
Dakota.

In the most recent supplemental statement of the case dated 
in July 1999, the RO listed as an issue on appeal a claim for 
entitlement to service connection for a neck disorder, to 
include cervical disc disease with associated headaches.  For 
reasons that will become clear in the discussion below, the 
Board has not construed the veteran's headache claim as being 
limited to the basis identified by the RO.

The issue of entitlement to service connection for headaches 
is addressed in the Board's decision, while the other issues 
on appeal are addressed in the remand at the end of this 
action.

FINDING OF FACT

The claim for entitlement to service connection for headaches 
is plausible.


CONCLUSION OF LAW

The claim for service connection for headaches is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

The post-service medical evidence of record includes a VA 
emergency room treatment report dated in February 1998 which 
shows that the veteran reported experiencing chronic 
headaches since his military service in Vietnam and that the 
pain had worsened over the past three months.  After physical 
examination, it was the examiner's clinical impression that 
the veteran had a very uncertain history and that he was 
uncomfortable with the examination.  The examiner reported 
that possibilities for the veteran's discomfort with the 
examination included chronic headaches from Agent Orange 
exposure or stress.  This medical evidence indicating that 
the veteran's exposure to Agent Orange in service was a 
possible cause for his current headache disorder is 
sufficient to establish that the veteran's claim is well 
grounded.


ORDER

Evidence of a well-grounded claim for service connection for 
headaches having been presented, the appeal, to this extent, 
is granted. 



REMAND

In a rating decision dated in January 1999, the RO denied the 
veteran's claim for a total rating based upon unemployability 
due to service-connected disabilities.  At his April 1999 
personal hearing, the veteran testified that he could not 
work due to his pulmonary disabilities.  In a statement in 
support of his claim received in April 1999, the veteran 
stated because of his chronic bronchitis he could not work.  
The Board accepts this April 1999 submission as a notice of 
disagreement with respect to the January 1999 rating 
decision.  Accordingly, the veteran should be provided a 
supplemental statement of the case covering the issue of 
entitlement to a total rating based upon unemployability due 
to service-connected disabilities.  Under these 
circumstances, the Board must remand this claim to the RO.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The veteran's evaluation and total rating claims are also 
well grounded.  VA has a duty to assist a claimant in the 
development of facts pertinent to well-grounded claims.  
38 U.S.C.A. § 5107(a).  Because a remand of the total rating 
issue is in order, the Board believes that further 
development of the medical evidence to determine the current 
degree of severity of the veteran's service-connected 
disabilities should be accomplished while the case is in 
remand status. 

Although the record contains medical evidence of a possible 
nexus between service and a current headache disorder, this 
medical opinion supporting the claim is not based upon a 
review of all available records pertinent to the veteran's 
claim.  In addition, the physician did not assess the 
likelihood of a relationship between the veteran's current 
headache disorder and his military service.  Therefore, the 
Board believes that the veteran should be afforded a VA 
examination to determine the etiology of any current headache 
disorder.   

At his personal hearing held in April 1999, the veteran 
testified that since he injured his neck in an inservice 
diving accident, he has experienced back, left leg, and right 
arm spasms.  The veteran reported that he sought treatment at 
the VA Medical Center in Salt Lake City, Utah for symptoms 
related to neck and leg injuries, approximately six months 
after his separation from service.  Review of the claims 
files reveals that medical reports from this facility dated 
prior to December 1994 have not been requested.  The Court 
has held that where "relevant" documents relating to an 
appellant's claim were within the Secretary's control (for 
example, records generated by VA) prior to a Board decision 
on appeal and could reasonably be expected to part of the 
record before VA, such documents are "in contemplation of 
law" constructively part of the record.  Blount v. West, 11 
Vet. App. 32, 33 (1998); Simington v. Brown, 9 Vet. App. 334, 
335 (1996); Bell v. Derwinski, 2 Vet. App. 611, 61`2-13 
(1992).  Therefore, before a decision is rendered on the 
veteran's service connection claims, further development to 
obtain VA medical records is warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
evaluation claims, his claim for a total 
rating based upon unemployability due to 
service-connected disabilities, and his 
claim for service connection for 
headaches.  He should also be requested 
to provide the names, locations and 
approximate dates of treatment for any VA 
or other Federal Government health care 
provider who may possess additional 
records pertinent to the other issues on 
appeal.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
files.  Regardless, the RO should obtain 
all medical reports from the Black Hills 
VA Health Care System in Hot Springs, 
South Dakota, including domiciliary 
records, reflecting recent treatment of 
the veteran since April 1999.

The RO should also obtain all available 
medical reports for the veteran from the 
VA Medical Center in Salt Lake City, Utah 
reflecting treatment of the veteran 
during the period from October 1968 to 
December 1994.

2.  The RO should provide the veteran a 
VA Form 21-8940 and request him to 
complete and return it if there have been 
any significant changes in his education 
and industrial background since his most 
recent completion of this form. 

3.  The RO should request the veteran to 
submit medical evidence, such as a 
statement from a physician, supporting 
his contentions that his current neck 
disability, dizziness, and restless leg 
syndrome are etiologically related to his 
inservice diving injury.

4.  The RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of his 
headache disorder.  Any indicated studies 
should be performed, and all findings 
should be set forth in detail.  The 
claims files must be made available and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims files, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any headache 
disorder found to be present is 
etiologically related to service, to 
include service trauma and exposure to 
Agent Orange during service.  The 
rationale for all opinions expressed 
should also be provided.  

5.  The RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of his service-
connected chronic bronchitis, status post 
left lower lobectomy.  All necessary 
tests and studies, including pulmonary 
function tests, should be accomplished, 
and all clinical manifestations should be 
reported in detail.  With regard to the 
pulmonary function tests, all (post-
bronchodilatation) test metrics required 
by the rating criteria for chronic 
bronchitis should be accomplished.  The 
physician should also provide an opinion 
concerning the impact of the veteran's 
service-connected respiratory 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.

6.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's residuals of fractures of the 
second and third metatarsals of the left 
foot, including metatarsalgia and pes 
cavus.  All indicated studies, including 
x-ray studies, must be performed.  The 
physician should identify all current 
manifestations of the disability, to 
include whether the disability is 
manifested by marked contraction of the 
plantar fascia with dropped forefoot, 
hammer toes, painful callosities, or 
marked varus deformity.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The physician should 
also assess any additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  The physician should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

7.  The RO should also schedule the 
veteran for a VA examination by a 
psychiatrist to determine the current 
degree of severity of his service-
connected post-traumatic stress disorder.  
All indicated studies must be performed.  
The examiner should identify all current 
manifestations of the disability and 
specifically indicate with respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide an opinion 
concerning the current degree of social 
and industrial impairment resulting from 
the service-connected post-traumatic 
stress disorder, to include whether it 
renders the veteran unemployable.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The rationale for 
all opinions expressed should also be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

8.  Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
medical examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

9.  Then, the RO should undertake any 
other indicated development and 
readjudicate the service connection, 
original rating and increased rating 
issues on appeal.  If it has not been 
rendered moot, the RO should also 
readjudicate the claim for a total rating 
based on unemployability due to service-
connected disabilities

10.  Then, the veteran and his 
representative should be provided a 
supplemental statement of the case with 
respect to any of the foregoing issues 
which is not resolved to the veteran's 
satisfaction, including, if not rendered 
moot, entitlement to a total rating based 
upon unemployability due to service-
connected disabilities.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issues addressed in the supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

